DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 3/4/2021 has been entered. Claims 46-65 remain for examination.

Allowable Subject Matter
Claim 46-65 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendments and arguments filed on 3/4/2021 are considered persuasive. Accordingly, the prior art fails to disclose:
i. tamper-proof transaction processing device as recited in claim 46 comprising: 
a housing including at least a first protective layer and a second protective layer; 
an electronic component arranged within the housing, the electronic component comprising a secure element chip storing unique information relating to the secure element chip; and 
at least two different strength adhesives, the at least two different strength adhesives securing together different parts of the tamper-proof transaction processing device; 
wherein the electronic component is arranged between the first protective layer and the second protective layer; and wherein the electronic component is provisioned to only receive funds.  
ii. a tamper-proof transaction processing device as recited in claim 54 comprising: 
a housing including at least a first protective layer and a second protective layer; 

a mounting block configured to attach the tamper-proof transaction processing device to a mounting surface of a service dispensing device; 
wherein the electronic component is arranged between the first protective layer and the second protective layer; and 
wherein the electronic component is provisioned to only receive funds.  

iii. a transaction processing system as recited in claim 63 comprising: 
a service dispensing device; and 
a tamper-proof transaction processing device, the tamper-proof transaction processing device comprising: 
a housing including at least a first protective layer and a second protective layer; and 
an electronic component arranged within the housing, the electronic component comprising a secure element chip storing unique information relating to the secure element chip; 
wherein the service dispensing device is configured to: initiate an identity check when a payment instrument is brought into close proximity of a the tamper-proof transaction processing device to communicate with the payment instrument, the tamper-proof transaction processing device being configured to communicate with the service dispensing device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THIEN M LE/Primary Examiner, Art Unit 2887